Citation Nr: 0002909	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-00 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tricompartmental 
arthritis of the left knee as secondary to service-connected 
postoperative residuals of right knee fusion.

2.  Entitlement to service connection for chronic right ankle 
disorder as secondary to service-connected postoperative 
residuals of right knee fusion.

3.  Entitlement to service connection for bilateral shoulder 
disorder as secondary to service-connected postoperative 
residuals of right knee fusion.

4.  Entitlement to service connection for arthritis of the 
hands, wrists and fingers as secondary to service-connected 
postoperative residuals of right knee fusion.

5.  Entitlement to service connection for chronic 
osteomyelitis of the left ankle as secondary to service-
connected chronic osteomyelitis of the upper right tibia.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his stepbrother


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to secondary service 
connection for the benefits sought.  The veteran filed a 
timely notice of disagreement, and was issued a statement of 
the case in December 1997.  The RO received his substantive 
appeal in January 1998.  The veteran, his spouse and his 
stepbrother presented testimony at a personal hearing held by 
the Hearing Officer (HO) at the local VARO in May 1998.  The 
HO confirmed and continued the denial of the benefits sought 
by decision and supplemental statement of the case issued in 
December 1998.




REMAND

In the present case, the veteran was informed that his case 
was being certified and transferred to the Board by letter 
from the RO, dated March 5, 1999.  In an August 1999 letter, 
Senator Trent Lott, on behalf of the veteran, submitted 
'additional' medical evidence.  The Board received this 
letter on September 1, 1999.

Under the applicable regulations, an appellant and his or her 
accredited representative must submit additional evidence 
within 90 days following notification of certification and 
transfer of records to the Board.  See 38 C.F.R. 
§ 20.1304(a) (1999).  As such, the Board is ordinarily 
precluded from considering such records for purposes of the 
present appeal.  However, it is noted that this 'additional' 
evidence contains previously unconsidered VA outpatient 
treatment records developed in February 1999.  Thus, there 
appears to be additional VA medical records available, and of 
more recent chronology.  The requisition and consideration of 
all available medical and treatment records that are relevant 
to issues on appeal is necessary for the proper adjudication 
of this case.  This is particularly important with regard to 
VA medical records.  Well-established legal precedent holds 
that VA has constructive notice of medical records in its 
possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991); see also Franzen v. Brown, 9 Vet. App. 
235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained) and Epps v. Brown, 9 
Vet. App. 341 (1996) (sec. 5103(a) duty attaches in cases 
where the record references other known and existing evidence 
that pertain to the claim under consideration).



Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the Memphis, 
Tennessee VA Medical Center, and request 
that they provide copies of all of the 
veteran's treatment records developed 
since April 1, 1998.  Efforts to obtain 
these records should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's secondary service 
connection claims.  If any of these 
determinations remain unfavorable to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


